IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
Charlottesville Division

UNITED STATES OF AMERICA )
)

)

V. } Case No. 3:19-CR-00014

)

)

DANIEL MCMAHON, }
Defendant. )

MOTION TO CONTINUE

 

COMES NOW the defendant, Daniel McMahon, by counsel, and hereby respectfully
moves this Honorable Court to continue the above-referenced criminal matter, which is presently
set for jury trial on December 23, 2019. In support of this Motion to Continue, counsel
respectfully states as follows:

(1) The defendant was indicted by the grand jury on four felony counts on September

11, 2019.
(2) The defendant had his initial appearance and arraignment in this Court on October
16, 2019.

(3) Counsel has received some discovery from the Government and needs sufficient

time to review the discovery and discuss it with the defendant.

(4) Counsel anticipates more discovery will be produced and will need time to review

the additional discovery and discuss it with the defendant.

(5) Counsel needs additional time to consider certain pre-trial motions that may be

filed.

(6) The Speedy Trial Act, 18 U.S.C. 3161 § (hy(7)(A) and (h)(7 Bay), recognizes

that it is proper to grant a continuance on the motion of counsel to serve the ends

Case 3:19-cr-00014-NKM-JCH Document 27 Filed 11/18/19 Pagelof3 Pageid#: 51

 
of justice in order to afford counsel the reasonable time necessary for effective
preparation; and in Zedner v. United States, 547 U.S. 489 (2006), the Supreme
Court recognized that the court’s determination as to whether the ends of justice
are served by a delay is the controlling factor.

(7) This is the first request for a continuance.

(8) Counsel for defendant has conferred with the government through its Assistant
United States Attorney Christopher Kavanaugh, and counsel believes that Mr.
Kavanaugh will not object to this request for continuance.

(9) Counsel asks that trial be re-set to June 15, 2020, through June 17, 2020, for three
total days, which are dates agreeable to both counsel for defendant and the
government.

WHEREFORE, counsel for defendant respectfully requests that the Court grant this
Motion and set the matter for jury trial on the dates set forth above, and to extend the Speedy
Trial deadline accordingly.

Respectfully submitted,

DANIEL MCMAHON
By counsel

/s/ Jessica F. Phillips

Jessica F. Phillips (VSB #65953)
Royer Caramanis PLC

200-C Garrett Street
Charlottesville, VA 22902
(434) 260-8767 (telephone)
(434) 710-4061 (facsimile)

shillips@rcmple.com

 

Case 3:19-cr-00014-NKM-JCH Document 27 Filed 11/18/19 Page 2of3 Pageid#: 52

 

 
CERTIFICATE OF SERVICE
L hereby certify that on this 18" day of November, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of
such filing to all counsel of record.

/s/ Jessica F, Phillips
Jessica F. Phillips (VSB #65953)
Royer Caramanis PLC

200-C Garrett Street
Charlottesville, VA 22902
(434) 260-8767 (telephone)
(434) 710-4061 (facsimile)
iphillips@eremple.com

 

Case 3:19-cr-00014-NKM-JCH Document 27 Filed 11/18/19 Page 3of3 Pageid#: 53

 

 
